DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Objections
Claim 6 is objected to because of the following informalities:  Line 2 recites “of user identifier” and should recite --of a user identifier--.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Line 2 recites “characterising pathological condition” and should recite --characterising the pathological condition--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-13, the phrases "characterized" and “characterizing” render the claim indefinite because it is unclear whether the limitations following the phrases are part of the claimed invention.  The transitional phrase (i.e. between the preamble and the body of a claim) “characterized” and phrases incorporating it (“characterized by”, “characterized in that”, etc.) are common in applications of European origin in US practice claims containing these words and phrases may be rejected under 35 USC 112 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, when characterized may connote more than mere description (the dictionary definition); in scientific parlance characterization may imply one or more physical steps or procedures (e.g. structure determination, elemental analysis, or qualitative tests) to identify a product.  Since it is rare that applicant intends more than a mere description when using this language, physical steps are rarely disclosed.  As such, the reader may be unsure about the meaning of the wording of the claims, and additionally the scope of the claim is often unclear (“characterized” conveys no degree of openness).  Usually these troublesome words or phrases can be replaced by the standard transitional words “having”, ”comprising”, and “wherein”.
Claim 7 recites “the data on the feeling of well-being and pain” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipate by US 2016/0350509 A1 to Sharma (Sharma).
Regarding claim 1, Sharma teaches a method for creating a statistical database for controlling a thermal therapy device (124), which thermal therapy device serves for treating a pathological condition of a user with thermal therapy, and which thermal therapy device is suitable for being in contact with a skin surface of the user and for maintaining a temperature of the user’s skin surface with a predefined temperature range (abstract, [0007-0011, 0031-0045, 0052-069, 0100-0101] and Figs. 1 and 4-6), characterized by the steps of measuring temperature of the user with the thermal therapy device and a duration of treatment ([0040, 0057]), receiving for a user via an electronic data input unit ([0038, 0053]), user data relating to physical parameters of the user ([0038, 0053]), data relating to the skin surface treated by the thermal therapy device ([0038, 0053]), data characterizing a pathological condition treated with the thermal therapy device ([0038, 0053]), linking the measured data and the received data to each other to generate linked data, and sending the linked data to a remote server through an electronic communication channel with a user interface ([0035, 0042, 0061-0062]), then processing the sent linked data with a remote server ([0035, 0042, 0043, 0061-0062]), and building a statistical database using results of the processing ([0035, 0044, 0061-0062]) and controlling the thermal therapy device for subsequent treatments using data from the statistical database ([0041, 0055]).
Regarding claim 2, Sharma teaches the method of claim 1 as well as wherein received data are transmitted to the remote server through the electronic communications channel with the user interface, wherein the server comparing the received data with the statistical database generates results data and sends the results data to the user interface through the electronic communications channel to the user interface and controls the thermal therapy device on the basis of the received result data ([0054-0055, 0062, 0092-0093]).
Regarding claim 3, Sharma teaches the method of claim 1 as well as providing the electronic data input unit as an integral part of the user interface ([0101]).
Regarding claim 4, Sharma teaches the method of claim 1 as well as providing a wirelessly controlled thermal therapy device ([0071, 0090]) adapted for wirelessly sending and receiving data, and providing the user interface as a mobile device ([0101]) and remotely controlling the thermal therapy device with the user interface ([0090, 0101]).
Regarding claim 5, Sharma teaches the method of claim 1 as well as providing the electronic communication channel within the framework of a global information technology network ([0068]).
Regarding claim 6, Sharma teaches the method of claim 1 as well as selecting user data from a group consisting of a user identifier, body weight, age sex and skin type data ([0053]).
Regarding claim 7, Sharma teaches the method of claim 1 as well as selecting user data for characterizing the pathological condition from a group consisting of data on the position, size and depth of the pathological condition ([0053]) as well as data on the well-being and pain of the user related to the pathological condition ([0053]).
Regarding claim 8, Sharma teaches the method of claim 1 as well as determining time data relating to the date of the treatment performed with the thermal therapy device, and sending the time data to the remote server via the electronic communication channel ([0059, 0104-0105, 0110]).
Regarding claim 9, Sharma teaches a thermal therapy system (Fig. 1) for implementation of the method according to claim 1 (see above), which thermal therapy system comprises a thermal therapy device (100) for contact with the skin surface of a user ([0071]), and for maintaining the skin surface of the user within a predefined temperature range ([0059]), the thermal therapy device being adapted for wirelessly sending and receiving data and for being wirelessly controlled ([0035, 0071, 0079]) a remote server (130) operably associated with the therapy device (Fig. 1) for wirelessly sending, receiving, processing and storage of data in a statistical database ([0068]) and a user interface (110/120) for establishing wireless data connection with the remote server and the thermal therapy device (Fig. 1), said user interface having an electronic data input unit (111, 112) for user date relating to the user’s physical parameters ([0038, 0053]), for data relating to the position of the skin surface treated with the thermal therapy device ([0053]) and for data suitable for characterizing the pathological condition treated with the thermal therapy device ([0053]), a network unit (100) for receiving and sending data from the thermal therapy device and the remote server (Fig. 1) and an output unit for displaying the data ([0101-0102]), said user interface being configured for sending data to the remote server, for downloading data from a database stored on the remote server and for controlling the thermal therapy device sing the downloaded data (Fig. 1).
Regarding claim 10, Sharma teaches the system of claim 9 as well as the user interface is a mobile device ([0090, 0101]) that allows for controlling the thermal therapy device on the basis of the data received from the remote server ([0090, 0101]).
Regarding claim 11, Sharma teaches the system of claim 9 as well as one or more thermometers ([0008, 0031, 0045]) for determining the temperature of the skin surface and/or impedance meters for determining the electrical conductivity of the user’s skin.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma in view of US 2008/0141681 A1 to Arnold (Arnold).
Regarding claim 12, Sharma teaches the system of claim 9 as well as the thermal therapy device provides thermal energy by any suitable mechanism for changing the temperature of tissue ([0027]), but not specifically that the thermal therapy device contains one or more cooling-heating Peltier units.  Arnold teaches an analogous device to that of Sharma including the use of thermoelectric module employing a phenomenon known as the “Peltier Effect” for providing cooling and heating ([0031]).  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized Peltier Effect units as taught by Arnold in the system of Sharma as an obvious selection of the known heating/cooling modality of the Peltier Effect units to achieve predictable results.  Use of such heating/cooling units would have been an obvious matter of engineering design choice within the skill of the art.
Regarding claim 13, the combination teaches the system of claim 2 as well as Arnold teaching a battery (1340) ensuring operation of the one or more Peltier units, and the batter is arranged remotely from the thermal therapy device and connected to the thermal therapy device with an electric cable (1330).  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized the battery arrangement of Arnold in the system of Sharm as an obvious matter of engineering design choice to power the thermal therapy device.
Conclusion
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAITLYN E SMITH/Primary Examiner, Art Unit 3794